

Addendum to Strategic Alliance Agreement


This Addendum to the Strategic Alliance Agreement (‘addendum’) entered into
between Solanex Management Inc., a Nevada corporation ("Solanex") and Eco Tech
waste Management Systems Inc., a British Columbia corporation ("EcoTech")
originally dated 23rd day of May, 2006 (‘Agreement’) is entered into this 12th
day of October, 2006.


Preamble


Solanex is a technology development company specializing in high temperature
soil remediation for the resource industry. EcoTech is a development company
that specializes in high temperature burner and gasifier systems and has a
capability to manufacture a prototype high temperature gasifier. Solanex and
Ecotech have jointly developed a portable Soil Remediation System for the
remediation of soil contaminated by industrial use. In consideration for $2,000
to be paid to Ecotech, the parties agree to expand their business relationship
to include a portable high temperature steam generation technology and jointly
develop and market portable high temperature burner gasifier systems for use
across North America.


The steam generation technology is a natural off shoot from the original high
temperature burner intended for use in soil remediation and is being developed
for use in oil field situations where high-pressure steam is injected into the
oil formation to soften the material in which the oil is trapped and help dilute
and separate the oil from the earth. The steam injected under pressure also
creates channels and cracks through which the oil can flow to the well.


To further this joint development, and in a spirit of good faith and mutual
cooperation, the parties agree to abide by the terms, conditions and intent of
their original Agreement dated May 23, 2006 and now to include the steam
generation technology as well as the soil remediation burner.




Accepted and Agreed to this 12th of October, 2006




Solanex Management Inc.


/s/ Collin Hall
Collin Hall, President




Eco Tech Waste Management Systems Inc.


/s/ Anne Sanders
Anne Sanders, Chief Executive Officer